Title: To Thomas Jefferson from John Randolph, 30 November 1803
From: Randolph, John
To: Jefferson, Thomas


               
                  Sir
                     
                  House of Representatives 30 Nov: 1803
               
               Certain expressions of mine, used in debate on friday last, having been interpreted by some as conveying an allusion to the executive, I have no hesitation most explicitly to disavow every intention of such a nature. To this step I am induced not by any impression that you, Sir, might be disposed to give such a construction to the terms in question, because a consciousness of your own worth &, I flatter myself, a knowledge of my character would forbid the suspicion of the slightest intention on my part to attack, in any shape, much less indirectly, a character for which I have uniformly felt & professed the highest esteem & veneration. I have hastened to give you this assurance as soon as it could be done with propriety, & I pray you to accept my heartfelt wishes for your private & public prosperity.
               
                  John Randolph jr.
               
            